Citation Nr: 1029026	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  09-15 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for a back condition, to include as secondary to a service-
connected left ankle condition.

2.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for degenerative changes of the right knee, to include as 
secondary to a service-connected left ankle condition.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post traumatic stress 
disorder (PTSD).

4.  Entitlement to a disability rating in excess of 20 percent 
for residuals of a sprain/fracture of the left ankle, with 
arthritis, status post arthroscopy and debridement.

5.  Entitlement to a disability rating in excess of 10 percent 
for PTSD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the Cleveland, Ohio 
Department of Veterans' Affairs (VA) Regional Office (RO).  This 
case has since been transferred to the Pittsburgh, Pennsylvania, 
VARO.

In the March 2008 rating decision on appeal, the RO denied 
reopening the Veteran's claims for service connection for back 
condition, to include as secondary to a service-connected left 
ankle condition and degenerative changes in the right knee, to 
include as secondary to a service-connected left ankle condition, 
as no new and material evidence had been received.  Regardless of 
the RO's decision, the Board must find new and material evidence 
in order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

The Board notes that prior to the certification of appeal for the 
issues listed on the title page of this decision, the Veteran 
withdrew his claim for service connection for erectile 
dysfunction in a February 2010 statement.  Therefore, this issue 
is no longer before the Board.  38 C.F.R. § 20.204 (2009).  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in March 2010.  A transcript of 
that hearing has been associated with the claims file.

The issues of entitlement to service connection for a back 
condition, to include as secondary to a service-connected left 
ankle condition, degenerative changes of the right knee, to 
include as secondary to a service-connected left ankle condition 
and hypertension, to include as secondary to service-connected 
PTSD, as well as entitlement to a disability rating in excess of 
20 percent for residuals of a sprain/fracture of the left ankle, 
with arthritis, status post arthroscopy and debridement and 
entitlement to a disability rating in excess of 10 percent for 
PTSD are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 2006 RO decision denied service connection for a back 
condition and degenerative changes of the right knee, to include 
both as secondary to a service-connected left ankle condition, 
finding that no new and material evidence had been received, as 
there was no evidence of the Veteran's back condition during 
active service, no evidence relating the back to his service-
connected left ankle, no evidence that the degenerative changes 
in the right knee occurred in or were caused by service and no 
evidence that the degenerative changes of the right knee are 
secondary to the service-connected left ankle.  

2.  The evidence added to the record since the July 2006 RO 
decision, with respect to the Veteran's claims for service 
connection for a back condition and degenerative changes of the 
right knee, to include both as secondary to a service-connected 
left ankle condition, was not previously submitted to agency 
decision makers, is not cumulative or redundant and, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and raises 
a reasonable possibility of substantiating the claims for service 
connection for a back condition, and degenerative changes of the 
right knee, to include both as secondary to a service-connected 
left ankle condition.


CONCLUSIONS OF LAW

1.  The July 2006 RO decision that denied service connection for 
a back condition and degenerative changes of the right knee, to 
include both as secondary to a service-connected left ankle 
condition, was not appealed and thus became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104(a) (2009).

2.  New and material evidence having been received, the claims 
for service connection for a back condition and degenerative 
changes of the right knee, to include both as secondary to a 
service-connected left ankle condition, are reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act (VCAA), codified, in part, at 
38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. § 
3.159 (2009).  The legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
Appellant and the representative, and has enhanced its duty to 
assist an appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of notice 
or assistance, there is no prejudice to the Veteran in proceeding 
with this issue given the fully favorable nature of the Board's 
decision.  

Pertinent Laws and Regulations

A July 2006 RO decision denied service connection for a for a 
back condition and degenerative changes of the right knee, to 
include both as secondary to a service-connected left ankle 
condition, finding that no new and material evidence had been 
received, as there was no evidence of the Veteran's back 
condition during active service, no evidence relating the back to 
his service-connected left ankle, no evidence that the 
degenerative changes in the right knee occurred in or were caused 
by service and no evidence that the degenerative changes of the 
right knee are secondary to the service-connected left ankle.  
The Veteran did not appeal and the July 2006 RO decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) (2009).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim can 
be reopened and reconsidered only if new and material evidence is 
received with respect to that claim.  38 U.S.C.A. § 5108; see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

VA must review all of the evidence received since the last final 
decision in order to determine whether the claim may be reopened.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes 
of determining whether new and material evidence has been 
received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine continues to be 
binding precedent).

Analysis 

The evidence of record at the time of the July 2006 RO decision 
included service treatment reports, private medical records, VA 
outpatient treatment reports and VA examinations.  Service 
treatment reports reflect that the Veteran complained of back 
pain due to heavy lifting in January 1967, although no back 
abnormalities were found by x-ray at this time and the separation 
examination was absent of any findings or reports of a back 
condition.  Service treatment reports were also absent of any 
treatment for right knee conditions and the separation 
examination also reflects no findings or reports of a right knee 
condition.  In an April 1969 VA examination, x-rays demonstrated 
an anomaly filament of the lumbosacral spine and the first sacral 
segment was bifid and lumbarized.  The Veteran was diagnosed with 
chronic postural lumbar strain at this time.  

Private medical records from October 1993 to July 1997 and VA 
outpatient treatment reports from March 2005 to April 2006 
reflect that the Veteran was variously treated for and diagnosed 
with persistent low back pain; low back pain with right sided 
groin and leg pain secondary to spinal stenosis; lumbar 
degenerative disc disease; spinal canal narrowing; possible disc 
injury herniation superimposed on narrowing of spinal canal 
leading to spinal stenosis type symptoms historically work 
related; mechanical low back pain with lumbar spine and facet 
joint degenerative changes; mechanical bilateral knee pain with 
severe degenerative changes; bilateral knee severe arthritis; and 
bilateral knee and degenerative joint disease of the bilateral 
knees.

In an April 2003 VA examination, the Veteran was diagnosed with 
mild to moderate degenerative changes of the right knee and 
spondylosis and canal stenosis of the lumbar spine.  The examiner 
opined that the right knee and back were not related to the left 
ankle condition.  

The new evidence of record submitted after the July 2006 RO 
decision includes VA outpatient treatment reports, a letter from 
the Veteran's private treating physician and the Veteran's 
testimony.  In a March 2010 Travel Board hearing, the Veteran 
testified that his orthopedic doctor had told him that because of 
the constant limping due to his left ankle condition, it would 
have a tendency to disrupt his lower back.  He also reported that 
his back condition included having a pinched nerve.  The Veteran 
testified that his orthopedic doctors felt that his arthritis has 
spread through his both knees and lower back and that his 
constant limping and the tendency to favor his left side impacted 
his right side, including the right knee.  

VA outpatient treatment reports from October 2004 to March 2010 
reflect that the Veteran was variously treated for and diagnosed 
with mechanical low back pain with lumbar spine and facet joint 
degenerative changes; chronic low back pain; lumbar spine pain; 
osteoarthrosis; mechanical bilateral knee pain with severe 
degenerative changes; mechanical right greater than left knee 
pain with severe degenerative changes; chronic knee pain; knee 
pain most likely secondary to arthritis pain; bilateral knee 
severe arthritis; bilateral osteoarthritis; severe degenerative 
joint disease of the bilateral knees; and severe bilateral knee 
medial and patellofemoral arthrosis.  In a June 2008 VA 
outpatient treatment report, it was noted that x-rays confirmed 
the fact that the Veteran more than fractured/sprained his ankle 
while on active duty and that he fractured the calcaneus, 
possibly the talus and first metatarsal as well and there was a 
fusion of the talocalcanel articulation, which was most likely 
the reason for the his left lower extremity pain.  At this time, 
the physician also found that the Veteran's foot pain, ankle 
pain, knee and eventual hip pain can all be related back to this 
facture and joint stiffness and that these problems will continue 
to worsen with time.  A March 2010 VA outpatient treatment report 
notes that it was more likely than not that the Veteran's ankle 
and foot heel pain were related to the knee pains.  

In an August 2008 letter, the Veteran's private treating 
physician, Dr. A.J.T. stated that he had taken care of the 
Veteran since he was a small child and had been his family's 
physician for as long as he could remember.  Dr. A.J.T. reported 
that the Veteran had always been physically and mentally fit 
until his return from Vietnam and, since that time, he has had to 
treat the Veteran on and off for severe back pain.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
noted that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when considered 
in conjunction with the previous evidence of record, presents a 
more complete picture of the origin of the Veteran's back 
condition and degenerative changes of the right knee, to include 
both as secondary to a service-connected left ankle condition, 
and relates to unestablished facts that are necessary to 
substantiate his claim for service connection for these 
disabilities.  The new and material evidence relevant to 
reopening the Veteran's claim for service connection includes 
statements made by VA physicians indicating that the Veteran's 
degenerative changes of the right knee may be related to his left 
ankle disability and statements made by the Veteran's private 
physician, Dr. A.J.T. reporting that he has had to treat the 
Veteran on and off for severe back pain since he returned from 
Vietnam.  The newly received evidence is not considered 
cumulative or redundant of the evidence of record at the time of 
the final July 2006 RO decision, and furnishes a reasonable 
possibility of substantiating the Veteran's claims for service 
connection for a back condition and degenerative changes of the 
right knee, to include both as secondary to a service-connected 
left ankle condition.  

Therefore, the Veteran's claims for service connection for a back 
condition, to include as secondary to a service-connected left 
ankle condition, and degenerative changes of the right knee, to 
include as secondary to a service-connected left ankle condition, 
are reopened.  See 38 C.F.R. § 3.156(a).




ORDER

New and material evidence having been received, service 
connection for a back condition, to include as secondary to a 
service-connected left ankle condition, is reopened, and is 
granted to this extent only.

New and material evidence having been received, service 
connection for degenerative changes of the right knee, to include 
as secondary to a service-connected left ankle condition, is 
reopened, and is granted to this extent only.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
entitlement to service connection for a back condition, to 
include as secondary to a service-connected left ankle condition, 
degenerative changes of the right knee, to include as secondary 
to a service-connected left ankle condition, and hypertension, to 
include as secondary to service-connected PTSD, as well as 
entitlement to a disability rating in excess of 20 percent for 
residuals of a sprain/fracture of the left ankle, with arthritis, 
status post arthroscopy and debridement and entitlement to a 
disability rating in excess of 10 percent for PTSD.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  

Back Condition

As noted above, in a March 2010 Travel Board hearing, the Veteran 
testified that his orthopedic doctor had told him that because of 
the constant limping due to his left ankle condition, it would 
have a tendency to disrupt his lower back.  He also reported that 
his back condition included having a pinched nerve.  The Veteran 
testified that his orthopedic doctors felt that his arthritis has 
spread through his both knees and lower back.  Service treatment 
records and post service medical records do show complaints and 
findings of back disorders.

An April 2003 VA examination report noted diagnoses of 
spondylosis and canal stenosis of the lumbar spine, not related  
to the left ankle condition.  

In August 2008, the Veteran's private treating physician, Dr. 
A.J.T. stated that he had treated the Veteran since he was a 
small child and had been his family's physician for as long as he 
could remember.  Dr. A.J.T. reported that the Veteran had always 
been physically and mentally fit until his return from Vietnam 
and, since that time, he has had to treat the Veteran on and off 
for severe back pain.  

In considering the Veteran is service-connected for residuals of 
a sprain/fracture of the left ankle, with arthritis, status post 
arthroscopy and debridement, service treatment reports reflecting 
the Veteran's complaints of back pain due to heavy lifting on one 
occasion, the April 1969 VA examination diagnosis of chronic 
lumbar strain within one year of the Veteran's separation from 
active duty, the post-service medical evidence of a currently 
diagnosed back condition and the private physician's statements 
of treating the Veteran's severe back pain since his return from 
Vietnam, the Board finds that a VA examination is necessary to 
obtain an opinion as to whether the Veteran's back condition is 
related to or caused by his military service and whether it was 
related to or aggravated by his service-connected left ankle.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see 
also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010) (citing 38 
U.S.C. § 5103A (d)(1) in finding that an examination or opinion 
is necessary if all information and lay or medical evidence 
contains competent evidence of a current disability or persistent 
or recurrent symptoms of disability, indicates that the 
disability or symptoms may be associated with active service but 
does not contain sufficient medical evidence to make a decision 
on the claim).

Degenerative Changes of the Right Knee

As noted above, in a March 2010 Travel Board hearing, the Veteran 
testified that his orthopedic doctors felt that his arthritis has 
spread through his both knees and lower back and that his 
constant limping and the tendency to favor his left side impacted 
his right side, including the right knee.  

VA outpatient treatment reports from October 2004 to March 2010 
reflect various diagnoses of osteoarthrosis; mechanical bilateral 
knee pain with severe degenerative changes; mechanical right 
greater than left knee pain with severe degenerative changes; 
chronic knee pain; knee pain most likely secondary to arthritis 
pain; bilateral knee severe arthritis; bilateral osteoarthritis; 
severe degenerative joint disease of the bilateral knees; and 
severe bilateral knee medial and patellofemoral arthrosis.  

In an April 2003 VA examination, the Veteran was diagnosed with 
mild to moderate degenerative changes of the right knee and that 
the right knee was not related to the left ankle condition.  

In a June 2008 VA outpatient treatment report, it was noted that 
x-rays confirmed the fact that the Veteran more than 
fractured/sprained his ankle while on active duty and that he 
fractured the calcaneus, possibly the talus and first metatarsal 
as well and there was a fusion of the talocalcanel articulation, 
which was most likely the reason for the his left lower extremity 
pain.  At this time, the physician also found that the Veteran's 
foot pain, ankle pain, knee and eventual hip pain can all be 
related back to this fracture and joint stiffness and that these 
problems will continue to worsen with time.  

A March 2010 VA outpatient treatment report notes that it was 
more likely than not that the Veteran's ankle and foot heel pain 
were related to the knee pains.  

In considering the fact that the Veteran is service-connected for 
residuals of a sprain/fracture of the left ankle, with arthritis, 
status post arthroscopy and debridement, the post-service medical 
evidence of a currently diagnosed right knee condition and the 
June 2008 and March 2010 VA physician's reports that the 
Veteran's foot pain, ankle pain, knee and eventual hip pain can 
all be related back to his ankle fracture and joint stiffness on 
active duty and that his ankle pain was related to his knee 
pains, the Board finds that a VA examination is necessary to 
obtain an opinion as to whether the Veteran's degenerative 
changes of the right knee are related to or aggravated by his 
service-connected left ankle.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 
20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 
1274, 1276 (2010).

Hypertension

During a March 2010 Travel Board hearing, the Veteran contended 
that his current hypertension was aggravated by his service-
connected PTSD.  He reported that he was first treated for high 
blood pressure about seven or eight years earlier at the VA, and 
following that time, he was diagnosed with PTSD.  The Veteran 
testified that since he began to receive treatment for his PTSD, 
his hypertension had also gotten worse as his PTSD got worse.  

In an August 2007 VA examination, the Veteran was diagnosed with 
essential hypertension and the examiner found that the Veteran's 
PTSD had not caused his essential hypertension.  The examiner 
noted that the Veteran had hypertension for over 30 years.  

In an August 2008 letter, the Veteran's private treating 
physician, Dr. A.J.T., stated that he had taken care of the 
Veteran since he was a small child and had been his family's 
physician for as long as he could remember.  Dr. A.J.T. reported 
that the Veteran had always been physically and mentally fit 
until his return from Vietnam and, since that time, he has had to 
treat the Veteran on and off for high blood pressure.

In considering the fact that the Veteran is service-connected for 
PTSD, the post-service medical evidence of a current diagnosis of 
hypertension, the Veteran's lay statements that his hypertension 
has been aggravated by his PTSD and its medication, and the 
August 2008 statement by Dr. A.J.T that since the Veteran's 
return from Vietnam, he has had to treat him on and off for high 
blood pressure, the Board finds that a VA examination is 
necessary to obtain an opinion as to whether the Veteran's 
hypertension is related to or caused by his military service and 
whether it is related to or aggravated by his service-connected 
PTSD.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 
(2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

Left Ankle

During a March 2010 Travel Board hearing, the Veteran testified 
that his left ankle symptoms, including pain and range of motion, 
are significantly worse than two years ago at his last VA 
examination.  His reported symptoms included pain, locking, 
swelling, ankylosis, numbness and tingling.  The Veteran reported 
that he currently treated his severe ankle pain with cortisone 
shots every couple of months, the use of a cane and Hyalgan 
shots.  

The Board finds that in order to evaluate the Veteran's current 
residuals of a sprain/fracture of the left ankle, with arthritis, 
status post arthroscopy and debridement, a VA examination is 
necessary.  The Board notes that an examination of the left ankle 
has not been provided since March 2007, approximately three years 
ago, and the Veteran's current testimony and the VA medical 
records indicates that his left ankle condition has worsened 
since the last VA examination.  Thus, the Board opines that 
further findings relating to the Veteran's left ankle, are needed 
to correctly identify the current severity of his residuals of a 
sprain/fracture of the left ankle, with arthritis, status post 
arthroscopy and debridement.  See 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2009).  As the Veteran was last examined at the VA in 
March 2007, approximately three years ago, the Board finds that 
current VA orthopedic examination is necessary to adequately 
evaluate this claim.  See Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

PTSD

During a March 2010 Travel Board hearing, the Veteran testified 
that he recently discontinued using his PTSD medication because 
he felt over medicated, although his physicians wanted him to 
take some medication for his PTSD.  He reported that he went to 
PTSD group therapy every month, individual therapy every two 
weeks and received treatment at the VA.  The Veteran testified 
that his PTSD symptoms included mistrust of the public, anxiety, 
avoidance of crowds, paranoid behavior, panic attacks, double 
checking the locks, being alone with no friends, going out in 
public only for necessities, anger, sleep disturbance, 
nightmares, flashbacks, and vivid memories.  He also stated that 
his PTSD affected his social relationships and family 
relationships.  

The Board finds that in order to evaluate the Veteran's PTSD, a 
VA examination is necessary.  The Board notes that an examination 
of PTSD has not been provided since March 2007, approximately 
three years ago, and the Veteran's current testimony indicates 
that his PTSD has worsened since the last VA examination.  Thus, 
the Board opines that further findings relating to the Veteran's 
PTSD, are needed to correctly identify the current severity of 
his PTSD.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  As 
the Veteran was last examined at the VA in March 2007, 
approximately three years ago, the Board finds that current VA 
psychiatric examination is necessary to adequately evaluate this 
claim.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran 
to undergo an appropriate VA examination to 
determine the nature, extent, onset, and 
etiology of his current back condition.  The 
claims folder should be made available and 
reviewed by the examiner.  All indicated 
studies should be performed and all findings 
should be reported in detail.  A diagnosis of 
any back disabilities should be made.  The 
examiner must acknowledge and discuss (1) the 
January 1967 service treatment report showing 
reports of back pain, (2) the April 1969 VA 
examination in which the Veteran was 
diagnosed with chronic postural lumbar 
strain, (3) the August 2008 private 
physicians statement that since that he has 
treated the Veteran on and off for severe 
back pain since his return from Vietnam and 
(4) the current medical records of treatment 
for the Veteran's service-connected left 
ankle.  

Then the examiner must opine: (1) whether it 
is at least as likely as not (50 percent or 
greater probability) that any currently 
diagnosed back condition (please provide a 
diagnosis of each) is related to or had its 
onset during service; and (2) whether it is 
at least as likely as not that the Veteran's 
currently diagnosed back condition is related 
to or aggravated by his service-connected 
left ankle disability.  The rationale for all 
opinions expressed should be provided in a 
legible report.

2.  The RO/AMC should arrange for the Veteran 
to undergo an appropriate VA examination to 
determine the nature, extent, onset, and 
etiology of his current degenerative changes 
of the right knee.  The claims folder should 
be made available and reviewed by the 
examiner.  All indicated studies should be 
performed and all findings should be reported 
in detail.  A diagnosis of any right knee 
disabilities should be made.  The examiner 
must acknowledge and discuss the current 
medical records of treatment for the 
Veteran's service-connected left ankle, in 
particular, the June 2008 VA outpatient 
treatment report wherein a VA physician 
concluded that the Veteran's foot pain, ankle 
pain, knee and eventual hip pain can all be 
related back to a left ankle fracture and 
joint stiffness and that these problems will 
continue to worsen with time.

Then the examiner must opine: (1) whether it 
is at least as likely as not (50 percent or 
greater probability) that any currently 
diagnosed right knee condition (please 
provide a diagnosis of each) is related to or 
had its onset during service; and (2) whether 
it is at least as likely as not that the 
Veteran's currently diagnosed right knee 
condition is related to or aggravated by his 
service-connected left ankle disability.  The 
rationale for all opinions expressed should 
be provided in a legible report.

3.  The RO/AMC should arrange for the Veteran 
to undergo an appropriate VA examination to 
determine the nature, extent, onset, and 
etiology of his hypertension.  The claims 
folder should be made available and reviewed 
by the examiner.  All indicated studies 
should be performed and all findings should 
be reported in detail.  A diagnosis of any 
hypertension disabilities should be made.  
The examiner must acknowledge and discuss the 
August 2008 private physician's statement 
that he has treated the Veteran on and off 
for high blood pressure since his return from 
Vietnam.  Then the examiner must opine: (1) 
whether it is at least as likely as not (50 
percent or greater probability) that any 
currently diagnosed hypertension (please 
provide a diagnosis of each) is related to or 
had its onset during service; and (2) whether 
it is at least as likely as not that the 
Veteran's currently diagnosed hypertension is 
related to or aggravated by his service-
connected PTSD or PTSD medication.  The 
rationale for all opinions expressed should 
be provided in a legible report.

4.  The RO/AMC should arrange for the Veteran 
to undergo an appropriate VA examination to 
determine the current severity of his 
service-connected residuals of a 
sprain/fracture of the left ankle, with 
arthritis, status post arthroscopy and 
debridement.  The claims folder must be made 
available to and reviewed by the examiner in 
connection with the examination, to include a 
copy of this remand.  All tests deemed 
necessary should be conducted.  The examiner 
should provide a diagnosis of any left ankle 
disabilities found.  The examiner is asked to 
comment on the current left ankle 
symptomatology, severity and affect on the 
Veteran's employment and activities of daily 
living.

5.  The RO/AMC should arrange for the Veteran 
to undergo an appropriate VA examination to 
determine the current severity of his service-
connected PTSD.  The claims folder must be 
made available to and reviewed by the examiner 
in connection with the examination, to include 
a copy of this remand.  The evaluation of PTSD 
should consist of all necessary psychiatric 
testing, to include a mental status 
evaluation.  The examiner should provide a 
diagnosis of any psychiatric disabilities 
found, to include PTSD.  With respect to the 
Veteran's service-connected PTSD, the examiner 
is asked to comment on the current 
symptomatology, degree of severity and its 
affect on the Veteran's employment and 
activities of daily living.  

6.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


